DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 1/21/2022 is acknowledged.

Claim Status
Claims 1-9 are currently pending for examination. 
Claims 10-29 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panneer (Pub. No.: US 2021/0321953 A1).

Regarding claim 1, Panneer teaches an energy saving method of a fall sensing device (Smart watch for fall detection) comprising:
a) using a motion sensor monitoring an occurrence of a predetermined status over a predetermined period (Fig. 14, motion sensors 1422, para [0158], “The wearable biosensor smartwatch 1400 may be configured as a fall detector and emergency alert device. A significant problem in a fall detection system is the ”. The smartwatch is configured to monitor of a fall of the user).
Panneer fails to expressly teach b) altering a pre-programmed GPS location checking action of the fall sensing device when sensing the occurrence of the predetermined status.
However, at paragraph [0152], “For example, a Global Positioning System (GPS) unit may be integrated into the smartwatch 1400 to evaluate the location of the smartwatch 1400. Such as GPS device may operate continuously, or may be activated at certain times, such as when an emergency alert is activated.” and paragraph [0111], “The sensors 1218 may also include a global position system (GPS) component/unit to determine the location of the smartwatch 1200. The GPS component may operate continuously, based on events, at predetermined intervals/time periods, or based on other information.”,  
Panneer teaches and suggests the smartwatch can be configured to acquire GPS location at predetermined intervals or at the time of an emergency, such as at the time of a fall.
Therefore, given the teachings and suggestions from Panneer, it would have been obvious to a person having ordinary skill in the art before the effective 

Regarding claim 2, Panneer teaches the method of Claim 1, wherein the predetermined status comprises a sensed motion over the predetermined period (para [0151], “The sensor system 1410 may also include a motion sensor 1422, such as a multi-axis accelerometer, to monitor the physical movement of the smartwatch 1400, and thus the wearer.”).

Regarding claim 5, Panneer teaches the method of Claim 1, wherein the altering the pre-programmed GPS location checking action comprises bypass, delay, stop, or modify a pre-programmed GPS location checking duty cycle (para [0111] and [0152], modify the GPS checking predetermined interval to acquire GPS location at the time of emergency).

Regarding claim 7, Panneer teaches the method of Claim 1, wherein the fall sensing device comprises a personal emergency response system (PERS) (para [0030], “The smartwatch may be utilized to monitor the user, provide notifications/reminders/alerts, monitor ”).

Regarding claim 8, Panneer teaches the method of Claim 1, wherein the motion sensor comprises an accelerometer, magnetometer, gyroscope, or a barometer (para [0032], “The sensors of the smartwatch including accelerometers, gyroscopes, magnetometers,”).

Regarding claim 9, Panneer teaches the method of Claim 1, further comprising using artificial intelligence (AI) to modify a pre-programmed wake-up routine of the pre-programmed GPS location checking action by learning periods of inactivity or activity of a user (Fig. 13, AI machine learning module 1228, para [0121], “For example, the learning module 1228 may determine baselines, scores, parameters, criteria, and thresholds that may be utilized by the smartwatch 1200. The smartwatch 1200 may adjust the applicable information in real-time, during scheduled updates, based on age, life events, status, condition, diagnosis, and other applicable information.” and Fig. 15, step 1508-1510, para [0165], “Next, the system establishes thresholds for the smartwatch in response to the impact threshold score (step 1510). The thresholds may be utilized to ”. The AI learning module analyzes sensor data to determine a fall which activates the GPS system to obtain the GPS location).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Panneer (Pub. No.: US 2021/0321953 A1) in view of Kahn (Pat. No.: US 9,395,792 B1).

Regarding claim 3, Panneer teaches the method of Claim 1, but fails to teach wherein the predetermined status comprises a sensed inactivity over the predetermined period.
However, in the same field of user monitoring system, Kahn teaches a wearable smart device, such as a smart watch, is configured to turn off wireless communication in response to a user is sleeping. See Fig. 3 – Fig. 5 and Abstract, “The method comprises monitoring the user's state using a plurality of sensors in a sensor system and detecting when the user is falling asleep. The method further comprises turning off a wireless connection in the mobile device in response to the user falling asleep, such that the system does not synchronize between the mobile device and a display device while the user is asleep.”.
Therefore, it would have been obvious to a person having ordinary skill in 

Regarding claim 4, Kahn teaches the method of Claim 3, wherein the inactivity comprises a user is sleeping (Fig. 3 – Fig. 5 and Abstract. The system turns off GPS/wireless connections while the user is sleeping).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panneer (Pub. No.: US 2021/0321953 A1) in view of Arini (Pat. No.: US 9,084,013 B1).

Regarding claim 6, Panneer teaches the method of Claim 1, but fails to teach further comprising bypassing the pre-programmed GPS location checking action when a Wi-Fi network is detected.
However, in same field of location determination system, Arini teaches a mobile media device, such as a smart phone or watch, is configured to switch from GPS location tracking to WIFI location tracking when WIFI access point is detected to achieve better location accuracy. See Col. 6, lines 15-41, “In an aspect, the mobile media device may determine its proximity to a WiFi access point of interest using a multi-level gee-locating process. A first level location process may ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Panneer’s smartwatch to switch from GPS location tracking to WIFI location tracking when a WIFI access point is detected to achieve better location accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685